DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 26, 2020; May 4, 2020; May 5, 2020 and October 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Applicant did not define the term “Multiple Displacement Amplification”, therefore any amplification which uses non-specific primers is considered to anticipate this term.
Applicant did not define the term “monodisperse microdroplets”, therefore any microdroplets are considered to anticipate this term.
Applicant did not define the term “non-specific amplification reagents”, therefore any reagent (including water), is considered to anticipate this term.
Applicant did not define the term “PCR amplification reagents”, therefore any reagent (including water), is considered to anticipate this term.
Applicant defined the term “carrier fluid” in paragraph [0018] as follows:
“[0018] As used herein, the term "carrier fluid" refers to a fluid configured or selected to contain one or more droplets, as described herein.”
	Therefore, since no specific composition or properties of the fluid are claimed, any fluid is considered to anticipate this term.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 17 is indefinite over the recitation of”…wherein the PCR amplification product does not include the entire target nucleic acid sequence”. It is not clear what this limitation means, since the target sequence in claim 1, from which claim 17 depends, has not been defined, therefore it is not clear how to determine whether the entire sequence is amplified.
B) Claim 18 is indefinite because it is not clear how both non-specific amplification reagents and PCR reagents can be encapsulated in the microdroplet (as required by claim 1), if only either one of these reagents is introduced into the second miscible fluid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 is drawn to the method of claim 6, wherein encapsulating the amplification reagents comprises introducing the non-specific amplification reagents or the PCR amplification reagents into the second miscible phase carrier fluid, wherein the non-specific amplification reagents or the PCR amplification reagents diffuse from the second miscible phase carrier fluid through the immiscible shell and into the first miscible phase fluid of the multiple-emulsion microdroplet.
However, claim 1, from which both claim 6 and 18 depend, requires encapsulation of both types of reagents into the microdroplet, therefore claim 18 does not further limit claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites a kit comprising non-specific amplification reagents comprising a Bst polymerase, PCR amplification reagents comprising Taq DNA polymerase, a buffered aqueous phase carrier fluid and an immiscible carrier fluid. 
The claim is directed to a kit comprising a plurality of components, reagents for amplification, Bst polymerase and Taq polymerase (which exist in nature), as well as carrier fluid and immiscible phase carrier fluid. The relationship of the kit components are not specified, i.e., the reagents for amplification might be present together with the polymerases or separate from them. Therefore the claims are directed to two products of nature, namely, the Bst and Taq polymerases.
Regarding the test for subject matter eligibility, the flowchart steps are analyzed below.
Step 1: Yes. The claims are drawn to a statutory category, i.e., a product. 
Step 2A: Yes. The claim is directed to a natural product, i.e., two polymerases.
Step 2B: No. The claim does not recite additional elements that amount to significantly more than the judicial exception.
As stated above, the claims do not require that the polymerases be present in the reaction mixtures. However, even if it did, a buffer does not change a structure of a polymerase, therefore it does not amount to significantly more.
Further, as stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”(emphasis added by examiner)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other elements of the kit are well-understood, routine and conventional in the art. Specifically, “reagents for amplification” are not specified, therefore could encompass water and salt solutions, for example. 
In conclusion, claim 20 is not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 1-3, 5-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamminen et al. (Front. Microbiol., vol. 6, 195, pp. 1-10, 2015) as evidenced by Integrated DNA Technologies “Molecular Facts and Figures”, pp. 1-9 (2011).
	Regarding claim 1, Tamminen et al. teach a nucleic acid amplification method comprising: 
(a) encapsulating a target nucleic acid and amplification reagents in an emulsion microdroplet, wherein the amplification reagents comprise non-specific amplification reagents and PCR amplification reagents (Fig. 1-5; page 3; page 4, first and second paragraph);
(b) non-specifically amplifying the target nucleic acid thereby producing a non-specific amplification product in the emulsion microdroplet (Fig. 3; page 3, last paragraph; page 4, first paragraph); 
(c) amplifying the non-specific amplification product of (b) by PCR amplification thereby producing PCR amplification product in the emulsion microdroplet (Fig. 5; page 4, second paragraph); and 
(d) detecting the PCR amplification product of (c) (Fig. 5; page 4, last paragraph; page 5, first and second paragraph).
Regarding claims 2 and 3, Tamminen et al. teach MDA amplification (page 3, last paragraph; page 4, first paragraph; since the conditions under which Taq polymerase is active are not specified, the conditions taught by Tamminen et al. inherently anticipate the limitation of claim 3).
Regarding claim 5, Tamminen et al. teach Taq polymerase (page 4, second paragraph).
Regarding claim 6, Tamminen et al. teach double emulsion droplets, with first miscible phase fluid surrounded by a shell and a second miscible phase fluid surrounded by a second shell, with first/second shells formed from agarose and polyacrylamide (Fig. 1, 3, 5).
Regarding claims 7 and 8, Tamminen et al. teach the buffered miscible phase fluid (page 3, third and fourth paragraph; page 4, first and second paragraph, where in case of acrylamide/agarose shells the miscible fluid is the Repli-g polymerase buffer, and in case of the agarose/acrylamide shells the buffered solution is the PCR buffer).
Regarding claim 9, Tamminen et al. teach detectably labeled probes (page 4, last paragraph; page 5, first paragraph).
Regarding claim 11, Tamminen et al. teach a probe with fluorescent label and detection by FACS (page 4, last paragraph; page 5, first and second paragraph).
Regarding claim 12, Tamminen et al. teach pooling the nucleic acids from the droplets (page 4, second paragraph).
Regarding claim 13, Tamminen et al. teach encapsulating and lysing single cells before performing amplification (Fig. 1; page 3, first paragraph).
Regarding claim 14, Tamminen et al. teach single E. coli cells (page 3, first paragraph). As evidenced by IDT brochure, an E. coli genome weighs about 3.1 x 109 Daltons (page 4), which translates to 5.2 x 10-15 grams (page 3 of IDT brochure, fourth paragraph), or 5.2 fg. Therefore by teaching single E. coli cells Tamminen et al. teach less than 10 fg of starting target nucleic acid.
Regarding claim 15, Tamminen et al. teach sequencing of the amplified DNA (page 10, second paragraph).
Regarding claim 16, Tamminen et al. teach PCR primers which hybridize to the non-specific amplification products (page 4, second paragraph).
Regarding claim 17, Tamminen et al. teach amplification of a single gene (page 4, second paragraph), therefore they inherently teach not amplifying all of the E. coli genome.
Regarding claim 18, Tamminen et al. teach introducing amplification reagents by diffusion into the microdroplets (page 5, paragraphs 4-6; page 7, first paragraph).
Regarding claim 19, Tamminen et al. teach monodisperse droplets (Fig. 2; page 5, fourth paragraph).
18.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2003/0180737 A1; published September 2003).
	Regarding claim 20, Gu et al. teach a kit comprising a Bst polymerase, Taq polymerase and aqueous buffered solution, as well as other amplification reagents ([0010]-[0012]; [0170]).

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
22.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamminen et al. (Front. Microbiol., vol. 6, 195, pp. 1-10, 2015) and Lage et al. (Genome Res., vol. 13, pp. 294-307, 2003).
	A) Tamminen et al. teach MDA amplification using 29 polymerase, but do not teach MDA performed using Bst polymerase.
	B) Lage et al. teach performing MDA amplification with either 29 polymerase or Bst polymerase (page 305, second paragraph; page 294, last paragraph; page 295, paragraphs 1-3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Bst polymerase of Lage et al. in the E. coli single-gene detection method of Tamminen et al. The motivation to do so is provided by Lage et al. (page 304, second paragraph):
	“On the other hand, Bst DNA polymerase is the enzyme of choice for applications in which consistent and relatively unbiased sequence representation of the amplified genome is required, as is the case for array–CGH. Hybridization on the cDNA microarrays is insensitive to single-base errors in DNA replication generated by the lack of proofreading activity. A striking observation is the very high molecular weight of DNA generated by hyperbranched strand-displacement amplification with Bst DNA polymerase. With regard to this issue, it is relevant to note that in the array–CGH experiments comparing amplified yeast DNA with unamplified yeast DNA, the plots generated with material amplified by 29 DNA polymerase showed marked reductions in ratios for genes near the telomeres, as expected for a reaction that is inefficient near the terminus of a DNA fragment, with the consequent representational drop-off. This is in sharp contrast to the results of array–CGH for the identical experiment performed using Bst DNA polymerase, instead of  29. In this case, there is little indication of representation drop-off near the telomeres, indicating that DNA replication is less affected by the presence of a DNA terminus. We speculate that Bst DNA polymerase may be capable of template-switching, as has been described for Thermus aquaticus DNA polymerase (Odelberg et al. 1995). Template-switching may explain the generation of larger DNA strands during amplification with Bst DNA polymerase, because the DNA product will be much larger if the polymerase can continue polymerization as it reaches a DNA terminus, by switching to the product strand, and using it as a new template. It is important to note, however, that template-switching need not cause sequence representation bias; on the contrary, it may reduce the drop-off of sequence representation for loci near telomeres.”
	Considering that Tamminen et al. envisage using the amplification technique to detect genes present in low levels in microbial communities (page 10, first paragraph), one of ordinary skill in the art would realize that bias-free amplification provided by Bst polymerase would facilitate such goal.
23.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamminen et al. (Front. Microbiol., vol. 6, 195, pp. 1-10, 2015) and Eastburn et al. (Anal. Chem., vol. 85, pp. 8016-8021, 2013; cited in the IDS).
	A) Tamminen et al. teach detection of the PCR amplification products by adding a fluorescently-labeled probe post-amplification, but do not teach a labeled probe included with the amplification reagent.
	B) Eastburn et al. teach a real-time PCR amplification using labeled probes in microfluidic drops, followed by fluorescence-based detection of the drops (page 8017, paragraphs 8-9).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a labeled probe as suggested by Eastburn et al. in the PCR reaction of Tamminen et al. The motivation to do so would have been that such arrangement would have simplified the detection process and permitted multiplexing of target detection.
24.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 28, 2021